                                           
                                                                        December
16, 2005

Stuart Diamond
22 Woodland Place
Great Neck NY, 11021
   
Dear Stuart:
On behalf of National Medical Health Card, I am pleased to offer you the
position of Chief
Financial Officer reporting to Jim Smith, President & CEO, with an expected
start date of
January 20, 2006.      

Your Compensation Package:

We are pleased to offer you a compensation package consisting of the following
element(s):

-        A base salary of $275,000 annually.

-        You will be eligible for participation in National Medical Health
Card's Bonus Plan.
       The target bonus for your position is 50% of your base earnings. As
agreed, your
       bonus will not be prorated. Please note that you must be on National
Medical Health
       Card's payroll as an actively employed Associate in order to receive an
award under
       the Plan.

-        You will also be eligible for participation in the Long Term Incentive
plan that will
       equal 100% of your base salary.

-        As part of your offer, we are pleased to present you with a one time
stock option
       grant in the amount of 75,000 options subject to the execution of the
stock option
       agreement which will be forwarded to you shortly. Options will be awarded
on the
       first Friday following the date of your hire. Grants made under the
current National
       Medical Health Card's Stock Option Plan vest over a period of four years.
One
       year after the date of your grant, 25% of the award, (or, 18,750 options)
will vest.
       An additional 25% of the award (or, 18,750 options) will vest every year
thereafter
       for the following three years, contingent on your being on National
Medical Health
       Card's payroll as an actively employed Associate on such dates. This
award does
       not include any other awards you may be entitled due based on other
incentive
       programs.

-        You will also have a separation agreement that will be equal to one
year of your
       base and benefits. (As noted in Exhibit A)

-        Non-compete equal to one year. (As noted in Exhibit D)

Employee Benefits

Immediately you will be eligible to participate in National Medical Health
Card's Benefits
Program; certain of these benefits are contributory and detailed information
regarding these
benefits are enclosed.

Employment Policies and Procedures
In compliance with the Immigration Reform and Control Act of 1986, you must
submit
supporting documentation within the first three days of employment verifying
your identity
and eligibility for employment in the United States. In addition to completing
the enclosed
Employment Eligibility Verification (I-9) Form, please bring original documents
selected
from the "Lists of Acceptable Documents" indicated on the back of the I-9 form
and the
completed form with you on the first day of employment.

Please be advised that employment at National Medical Health Card is on an
at-will basis
which means that employment is not for any specific period and either the
Company or its
Associates can terminate the employment relationship at any time, with or
without cause or
notice. This letter shall not be considered as an employment agreement just as
an offer of
employment.

By signing this letter you are agreeing to the terms and conditions contained in
it.
Additionally, you agree that these documents, taken together with our Employment
Application (Exhibit C), constitute the entire agreement and understanding
between National
Medical Health Card and you. Finally, you acknowledge that any of National
Medical Health
Card's policies and procedures and benefit programs may be amended from time to
time by
National Medical Health Card in its sole discretion.

Stuart, we are pleased to have you join the NMHC Team. Should you have any
further
questions, please feel free to contact me at 516 605-6802.



Sincerely,                                            I accept this offer as
stated above:


/s/ Neil Carfagna                                       /s/ Stuart Diamond   
12/16/05                                          
------------------------------                     
--------------------------------------
Neil Carfagna                                             Acceptance
Signature/Date Signed

Vice President, Human Resources
National Medical Health Card


                                       Exhibit A
                                                                        
December 12, 2005

Stuart Diamond
22 Woodland Place
Great Neck NY, 11021

Dear Stuart:

We are pleased to offer you the executive Severance Package described below in
the event that
National Medical Health Card Systems, Inc. or any of its successors or assigns
("the Company")
decides to terminate your employment for any reason other than cause or if, you
terminate your
employment for Good Reason. For the purposes of this Agreement, cause shall be
defined as
theft, embezzlement or conviction of a felony or a misdemeanor ("Cause"). For
the purposes of
this Agreement, "Good Reason" shall be defined as

(a)        Action by the Company that results in the material diminution of your
       position, authority, duties or responsibilities absent your written
       consent;
(b)        Reductions in your base salary, bonus target, and material reductions
in
       retirement benefits, and/or welfare benefits.
(c)        Changes in your eligibility or reduction in your level of
participation in
       the Company's Long Term Incentive plan that has a targeted value
       equal to 80% of your annual base salary.
(d)        If company moves more than 25 miles.

By signing below, you and the Company agree that if the Company decides to
terminate your
employment other than for Cause or if you terminate your employment for Good
Reason, then
you shall be entitled to receive the following payment and benefits ("Severance
Package"):

        i)          severance payments equal to your then current annualized
salary (1 year),
                payable pursuant to the Company's payroll practices;

        ii)         benefits generally payable to terminated employees under
401(k) plans, qualified
                benefits plans, and other employee benefit plans and as may be
mandated by state or
                federal benefits continuation laws; and

        iii)         continuation of health insurance under the Company's group
plans for the lesser
                 of one (1) year or until you become employed by another
employer offering group health
                 coverage.

        You are required to notify the Company when you become employed by
another
        employer. You agree to arbitrate through the expedited commercial
procedures of the American
        Arbitration Association in Manhattan regarding any dispute arising under
this Agreement. This
        Agreement shall be governed by New York Law.

        As a condition of receiving the executive Severance Package, you will be
required to sign
        a separation agreement and general release in Exhibit B. Please indicate
your acceptance of this
        executive severance Agreement by signing below.
                                        
                                                                                Very
Truly Yours,

/s/ Stuart Diamond                                                /s/ Neil
Carfagna
_____________________________                                        ______________________________
Stuart Diamond                                                        Neil
Carfagna


                                                EXHIBIT B
                                SEVERANCE AGREEMENT AND GENERAL RELEASE

                        (PLEASE READ CAREFULLY. THIS SEVERANCE AGREEMENT AND
                        GENERAL RELEASE HAS IMPORTANT LEGAL CONSEQUENCES.)

        This Severance Agreement and General Release (the "Agreement") is
between
National Medical Health Card Systems, Inc. ("Company") and _________("Employee")
and is a complete, final and binding settlement of all claims and potential
claims, if any,
with respect to their employment relationship. The term "Company" includes
subsidiaries or related companies, directors, officers, shareholders, employees,
agents,
attorneys, and successors of the Company. Employee and the Company may sometimes
be referred to collectively as the "Parties."

        WHEREAS, the Company and Employee have decided to terminate the
Employment Agreement with such termination being effective on _________; and

        WHEREAS, the Company and Employee have agreed on certain terms and
conditions regarding the termination of Employment the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein, be it agreed as follows:

1.        As of __________ Employee's employment relationship with the
Company will terminate (the "Termination Date"). This Agreement has been
presented
to Employee on the Termination Date.

2.        In consideration for the covenants and promises set forth herein,
following
the execution of the Agreement by Employee ( the "Execution Date"):

(a)        Company will pay Employee's present salary for a period
of one year (the "Severance Period"), payable in accordance with the Company's
general payroll practices, less applicable federal, state, and local legally
required
deductions (the "Payment"). Employee acknowledges and agrees that she is not
entitled to any additional wages or benefits from the Company except as set
forth herein;

(b)        Company will pay the Company's portion of the premiums
for Employee's medical and dental coverage from the Execution Date through the
Severance Period;

(c)        Employee shall receive all reimbursable expenses pursuant
to the Company's T&E policy incurred through the Termination Date;

(d)        Employee shall receive all accrued vacation pay to which
Employee is entitled through and including the Termination Date;

                
3.        (a) As a material inducement to the Employee to enter this Agreement,
and in consideration for the Company's payments to Employee as set forth in this
Agreement, and for other good and valuable consideration, as and for Employee's
complete release of all statutory, contract, tort and all other claims against
the Company
and each of its owners, predecessors, assigns, former employees,
representatives,
attorneys, benefit plans, insurers, parent companies, divisions, subsidiaries,
affiliates,
including any and all persons acting by, through, or under or in concert with
any of them
(collectively "Releasees"), Employee hereby releases and forever discharges the
Releasees from any all actions, causes of action, suits, dues, sums of money,
reckonings,
covenants, contracts, bonuses, controversies, agreements, claims, promises,
charges,
complaints and demands whatsoever in law or equity, which Employee (and
Employee's
heirs, executors, administrators, successors and/or assigns) may now have or
hereafter
can, shall, may, or may have had for, upon, or by reason of any matter, cause or
actual or
alleged act, omission, transaction, practice, conduct, occurrence, or other
matter
occurring within the course and scope of Employee's employment by the Company,
up to
and including the date of this Agreement, except for the rights and obligations
created by
this Agreement.

(b) Without limiting the generality of the foregoing, this Agreement is
intended to and shall release Releasees from any and all claims, whether known
or
unknown, which Employee ever had, has, or may have against any Releasee with
respect
to Employee's employment, the terms and conditions of that employment, and/or
the
termination thereof, including without limitation those arising under the Civil
Rights Act
of 1866, 42 U.S.C.A. Section 1981, the Civil Rights Act of 1964, as amended, 42
U.S.C.A. Section 2000e, et seq., the Age Discrimination in Employment Act of
1967, as
amended, 29 U.S.C.A. Section 621 et seq., the National Labor Relations Act, 29
U.S.C.A. Section 151 et seq., the Fair Labor Standards Act, 29 U.S.C.A. Section
201 et
seq., the Labor Management Reporting and Disclosure Act of 1959, as amended, 29
U.S.C.A. Section 401 et seq., the Americans with Disabilities Act, 42 U.S.C.A.
Section
12101, et. Seq., the Constitution and the laws of the United States and the
State of New
York, including specifically, New York's Human Rights Law, Executive Law Section
290 et seq., or any other federal, state, or local human rights, civil rights,
wage-hour,
pension, or labor laws, rules and/or regulation, public policy, contract or tort
law,
including any and all claims for attorneys' fees, costs, disbursements, or any
action
similar thereto.

EMPLOYEE SPECIFICALLY ACKNOWLEDGES AND AGREES THAT BY
EXECUTING THIS AGREEMENT, SHE IS WAIVING ALL RIGHTS OR CLAIMS, IF
ANY, THAT SHE HAS OR MAY HAVE UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, AS AMENDED. EMPLOYEE FURTHER ACKNOWLEDGES
AND AGREES THAT HER WAIVER OF SUCH RIGHTS OR CLAIMS IS KNOWING
AND VOLUNATARY.

        (c) Employee promises never to initiate, be represented or participate
in,
submit or file, or permit to be submitted or filed on or in his behalf, any
lawsuit, charge,
claim, complaint or other proceeding against any Releasee with any
administrative
agency, court, arbitrator or other forum, based upon claims that were released
pursuant to
this Agreement. This covenant not to sue does not affect Employee's right to
test the
knowing and voluntary nature of his waiver of rights under the Older Workers
Benefit
Protection Act of 1990.

        (d) If Employee materially breaches any of his promises contained in
this
paragraph 4 by filing a lawsuit or administrative charge based on claims that he
has
released, Employee will indemnify the Company and/or any Releasee for any costs,
including reasonable attorneys' fees, that the company and/or any Releasee may
incur as
the result of Employee's breach. In addition, if Employee materially breaches
the
promises made in any of this Agreement, he must repay all benefits previously
received
in accordance with paragraph 2 of this Agreement, upon the Company's reasonable
demand, and Company shall cease making further payments, if any, pursuant to
paragraph 2 above.

        4.        Employee agrees to keep in strictest confidence and trust all
proprietary
information of the Company and not to disclose, use or induce or assist in the
use or
disclosure of any proprietary information of the Company without its express
written
consent. Furthermore, Employee represents and warrants that he has returned to
the
Company any and all identification cards, files, books, records, materials,
equipment or
documents in his possession or under his control that were provided to or
obtained by
him in connection his employment.

        5.        The Company hereby releases and forever discharges the
Employee from any
and all statutory, contract, tort, or all other claims against the Employee,
including all
actions, causes of actions, suits, dues, sums of money, reckonings, covenants,
contracts,
controversies, agreements, claims, promises, charges, complaints and demands
whatsoever in law or equity which the Company (and Company's predecessors,
successors and/or assigns and affiliates) may now have or hereafter can, shall,
may or
may have had for, upon, or by reason of any matter, cause or actual or alleged
act
or omission, transaction, practice, conduct, occurrence or other matter within
the course and
scope of Employee's employment by the Company, up to and including the date of
this
Agreement, except for the rights and obligations created by this Agreement and
the rights
and obligations of Employee, if any, which may survive under the Employment
Agreement.

        6.        Employee agrees that the existence and terms of this Agreement
shall
remain confidential to the parties and that Employee shall not disclose this
information
to any person or entity, except to Employee's spouse, financial and legal
advisors, or as
compelled by law, with the instructions that they should not disclose the terms
or
existence of this Agreement to any person or entity. Employee understands and
agrees
that disclosure by is spouse, financial advisor or other person or entity shall
be treated as
a breach of this Agreement by Employee.

        7.        The parties hereto further agree to never to make any
statements or
comments, whether oral or written to any person or entity that would tend to
disparage or
harm the other. Both parties understand and agree that violation of this
paragraph shall
be treated as a breach of this Agreement.   

        8.        Employee represents that he is not aware of any breach of
contract,
wrongdoing or liability by the Company, and Employee expressly agrees that this
Agreement is not and shall not in any way be deemed to constitute an admission
or
evidence of any breach of contract, wrongdoing or liability on the part of the
Company,
nor of any violation of any federal, state or municipal statute, regulation or
principle of
common law or equity.

        9.        Employee agrees to make herself reasonably available in
connection with
any information the Company requires relating to the services Employee had
provided to
Company, including any litigation the Company is or may become involved in to
which
the Employee has knowledge. Company agrees to provide employee with reasonable
notice in connection with any depositions or court appearances where her
presence is
necessary. The Company shall pay   Employee's travel expenses in this regard.
Employee and Company shall agree on a per diem fee for any time greater than two
days
the Employee is required to make herself available in person pursuant to this
paragraph.   

        10.        The Employee covenants and agrees that for a period of two
(2) years
following the termination for any reason of such employment the Executive shall
not,
either directly or indirectly (i) solicit or divert or appropriate to or for any
competing
business, or (ii) attempt to solicit, divert or appropriate to or for any
competing business,
any PBM Services offered, sold or provided by the Company to or from those
entities
who are now clients of the Company, joint venturers, or partners with the
Company or
parties to which Company has submitted a proposal to offer any products or
services to
customers of Third Party Clients within six (6) months prior to such
termination. As used
herein, "Third Party Clients" shall mean those institutions and businesses whose
clients,
customers or members are solicited by the Company for the purchase of PBM
services.
For the purposes of this paragraph "PBM Services" shall mean, services
associated with
the prescription benefit management business, including but not limited to: (i)
claims
administration, (ii) establishment and administration of a pharmacy network and
benefits,
(iii) mail order pharmacy services (by phone, fax or internet), (iv) drug
utilization review,
(v) disease state management and delivery of specialty pharmacy benefits, (vi)
formulary
creation and administration, (vii) rebate negotiation and administration, (viii)
therapeutic
substitution programs, and (ix) medical intelligence and informatics products.

        11.        The Employee covenants and agrees that during her employment
by the
Company, and for a period of two (2) years following termination, for any
reason, of such
employment, she will not, either directly or indirectly, on her own behalf or in
the service
or on behalf of others, solicit, divert or hire away, or attempt to solicit,
divert or hire
away, to any competing business any person employed by the Company, whether or
not
such employee is a full-time employee or a temporary employee of the Company,
and
whether or not such employment is pursuant to written agreement and whether or
not
such employment is for a determined period or is at will.

        12.        Employee acknowledges that Employee has received a copy of
this
Agreement and that the Company has informed Employee that Employee should
consult
with an attorney in connection with it. Employee acknowledges that Employee's
decision to consult with an attorney or not to consult with any attorney was
made without
influence by the Company. Employee further acknowledges that Employee has had at
least 21 days in which to consider, execute, and return this Agreement.
Notwithstanding
Employee's right to consider this Agreement for 21 days, if Employee signs this
Agreement before the expiration of the 33-day period, Employee will have done so
knowingly and voluntarily, and will have expressly waived employee's right to
consider
this Agreement for the balance of the 33 day period.

        13.        This Agreement shall not become effective until ten (10) days
after the
date Employee executes the Agreement, and Employee may cancel this Agreement
within ten (10) days of the date Employee executes it, except that any
cancellation must
be in writing, signed by Employee, and delivered to the company.

14.        This Agreement is made in the State of New York. This Agreement is to
be interpreted under the laws of the State of New York without regard to
conflict of laws
principles.

        15.        This is the entire Agreement between the Employee and the
Company and
supercedes any and all prior agreements or understandings between the Parties,
whether
written or oral, pertaining to Employee's employment with the Company. This
Agreement may only be amended or modified by a written document signed by both
Parties. The Company has made no promises to Employee other than those in this
Agreement.

16.        Should any provision of this Agreement be declared or determined by
any
court to be illegal, invalid or unenforceable, the validity of the remaining
parts, terms and
provisions shall not be effected thereby and any said illegal, invalid or
unenforceable
part, terms or provisions shall be deemed stricken and severed from this
Agreement.

17.        EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS
CAREFULLY READ THIS AGREEMENT; THAT EMPLOYEE HAS HAD AT
LEAST 21 DAYS IN WHICH TO CONSIDER AND RETURN THIS AGREEMENT;
THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO CONSULT WITH ANY
ATTORNEY OF EMPLOYEE'S CHOICE IN CONNECTION WITH THIS
AGREEMENT; THAT EMPLOYEE FULLY UNDERSTANDS THE TERMS,
CONDITIONS, AND SIGNIFICANCE AND CONSEQUENCES OF THIS
AGREEMENT; AND THAT EMPLOYEE HAS EXECUTED THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY, AND OF EMPLOYEE'S OWN FREE WILL.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date below.
                                
National Medical Health Card Systems, Inc.                        


By:___________________________                                By:______________________

Date:__________________________                                Date:_____________________



STATE OF NEW YORK        )
                                : ss.:
COUNTY OF                         )


        On_______________, 2005, before me personally came _________________, to
me known and known to me to be the individual described in any who executed the
foregoing Agreement and duly acknowledges to me that he executed the same.


________________________   
NOTARY PUBLIC




STATE OF NEW YORK        )
                                : ss.:
COUNTY OF                         )


        On ____________, 2005, before me personally came _________________, to
me
known, who, by me duly sworn, did depose and say that he is the
_______________________of NMHCRX, the corporation described in and which
executed the foregoing Severance Agreement and General Release, that he has been
authorized by the Board of Directors of the Corporation to execute the Release
and
signed his name by like order.


________________________   
NOTARY PUBLIC

                                        EXHIBIT D

                                    EMPLOYEE COVENANT


Date:              12/16/2005                                                                

To:                 Stuart Diamond

Your employment by the Company is consideration for, and is conditional upon,
your acknowledgment and acceptance of the following terms and conditions of your
employment. Please carefully read this letter agreement since it involves
significant legal
obligations. Should you have any questions with regard to it, please do not
hesitate to
discuss them with the undersigned. We also encourage you, should you feel it
necessary,
to consult an attorney with regard to this letter agreement and your obligations
under it.

We are very proud of our corporate culture. We believe that open communication
between the Company and its employees and treating each other fairly and with
respect
are critical to our success and to creating an environment in which we are able
to enjoy
our work. We mention this in this document not because it sounds good, but
because we
really live it. Consequently, we want your assurance that should there ever come
a time
during your employment with the Company that you are dissatisfied with any
aspect of
your employment, you will communicate such dissatisfaction to the person to whom
you
directly report, or, if that is not comfortable for you, to the Human Resources
Department.

1. Services, Employment At-Will, Use of Company Property.        

A. While you are employed by the Company, you will devote your entire
and exclusive business and professional time, attention, energy, loyalty and
skill to the
business of the Company. In addition, you will use your reasonable efforts to
preserve
for the Company the goodwill of customers and others with whom the Company
establishes business relationships during your employment and to advance the
reputation of the Company.

B. You will be an employee-at-will; your employment may be terminated by you or
the Company at any time, with or without cause. Neither this letter agreement,
any
employee handbook, or any other document of the Company gives you any
contractual right, either express or implied, to remain in the employ of the
Company.
The at will nature of your employment may not be modified except in a written
document signed by both you and the President or the Human Resources Director of
the Company.

C. You will not use the Company's premises, facilities, or equipment for
personal
purposes.

2. Right to Change Pay Practices, Policies, Procedures, and Benefits. The
Company shall
have the right, at any time without prior notice, to change, modify, amend, or
terminate
any pay practice, employment policy or procedure, or employment benefit plan or
program in effect upon the commencement of your employment or adopted
subsequently.

3. Representations and Warranties. You represent and warrant that: you are not
under any
obligation to any third party which could interfere with your performance under
this
letter agreement; and your performance of your obligations to the Company during
your employment with the Company will not breach any agreement by which you are
bound not to disclose any proprietary information.

4. Disclosure, Ownership and Protection of Proprietary Information and Property
.

A. You will as soon as practicable disclose to the Company all Inventions (as
herein
defined). "Inventions" shall mean all ideas, potential marketing and sales
relationships, inventions, research, plans for products or services, marketing
plans,
software (including, without limitation, source code), know-how, trade secrets,
information, data, developments, discoveries, improvements, modifications,
technology, and designs, whether or not subject to patent or copyright
protection,
made, conceived, expressed, developed, or actually or constructively reduced to
practice by you solely or jointly with others during your employment with the
Company, which refer to, are suggested by, or result from any work which you may
do during your employment, or from any information obtained from the Company.

B. The Inventions shall be the exclusive property of the Company, and are hereby
assigned by you to the Company; the Company shall have the exclusive right to
use
the Inventions for all purposes without additional compensation to you. At the
Company's expense, you will assist the Company in every proper way to protect
the Inventions throughout the world, including, without limitation, executing in
favor of
the Company patent, copyright, and other applications and assignments relating
to the
Inventions.

C. You will not disclose, publish or otherwise use, either during your
employment by
the Company or after the termination of your employment, except in the
performance
of your duties for the benefit of the Company, any Confidential Information (as
herein defined). "Confidential Information" shall mean all of the Company's
proprietary information, technical data, trade secrets, and know-how which is
disclosed to you, which you may acquire or develop, or which you may observe in
the
course of your employment by the Company and which at the time of disclosure is
not previously known by you and not known or used by others in the trade
generally,
does not become generally available to the trade through no fault of yours, and
does
not become rightfully available to you on a non-confidential basis from a source
other
than the Company, including, without limitation, research, product plans,
customer
lists, markets, software, developments, inventions, processes, formulas,
technology,
designs, drawings, marketing and other plans, and financial data and
information.
"Confidential Information" shall also mean information received by the Company
from customers of the Company or other third parties subject to a duty to keep
confidential and financial, pricing, and credit information regarding customers,
clients, or vendors of the Company. Upon termination of your employment, you
shall
promptly deliver to the Company, in whatever form or medium, all files,
drawings,
blueprints, specifications, reports, notebooks, and other materials containing
any
Confidential Information which are in your possession or control.

5. Restrictive Covenants. A. Covenants Against Competition. While employed by
the Company, you shall not in any manner, directly or indirectly, as an
employee,
employer, consultant, agent, principal, partner, manager, stockholder, officer,
director,
or in any other individual or representative capacity, engage in or become
interested in
the business of prescription benefit management or administration, pharmacy
benefit
administration or management, disease benefit management or administration,
specialty
pharmacy or any similar or related activities (any person or entity who or which
engages in any of the foregoing is hereinafter referred to as a "Competitor").
Notwithstanding the foregoing, you may own less than five percent (5%) of the
issued
and outstanding capital stock of any publicly traded company listed on a
national
securities exchange which is a Competitor and such ownership shall not
constitute a
violation of this provision.

B. Covenants Against Hiring Certain Employees. While employed by the Company
and for a period of one (1) year after termination of your employment you shall
not in
any manner, directly or indirectly:

        (i) solicit for employment or employ any person who was employed by the
Company during your employment with the Company;

        (ii) call on, solicit, or take away from the Company for or on behalf of
yourself or
any Competitor any person or entity who or which was a customer or client of the
Company during your employment with the Company, provided that, this clause
(iii)
shall apply for the period of one (1) year after the termination of your
employment
only with respect to customers or clients of the Company (x) with whom or which
you had developed a relationship as a result of your employment with the Company
or (y) in connection with whom or which you had access during your employment
with the Company to proprietary or trade secret information of the Company.

C. Covenant Against Certain Employment. While employed by the Company and for
one year after you are terminated for lawful cause or voluntarily resign from
the
Company, you will not work as an employee, employer, consultant, agent,
principal,
partner, manager, stockholder, officer, director, or in any other individual or
representative capacity for any Competitor.

D. Injunctive Relief and Severability.

(i) You agree that the remedy at law for any breach of the provisions of
Section 4 (Disclosure, Ownership and Protection of Proprietary Information and
Property) or this Section 5 (Restrictive Covenants) of this letter agreement
shall
be inadequate and the Company shall be entitled to injunctive or other equitable
relief in addition to any other remedy it might have.

(ii) The Company and you agree and acknowledge that the covenants
described in Paragraphs A, B, and C of this Section 5 are made in consideration
of
substantial compensation payable in connection with your employment with the
Company. In consequence of this the Company and you agree and acknowledge
that the duration, and scope included in such covenants are fair, reasonable,
necessary, and appropriate, and will not prevent you from engaging in profitable
business activities or employment. Nevertheless, should a court determine that
such duration or scope are not reasonable, such restrictions shall be
interpreted,
modified, or rewritten to include as much of such duration or scope as will
render
such restrictions valid and enforceable.

6. Severability. In the event any of the provisions of this letter agreement
shall be held by
a court or other tribunal of competent jurisdiction to be unenforceable, the
other
provisions of this letter agreement shall remain in full force and effect.

7. Survival. All terms and conditions of this letter agreement which should by
their nature
survive the termination of your employment with the Company shall so survive.

8. Governing Law. This letter agreement shall be governed by, construed and
enforced in
accordance with the internal laws of the State of New York governing agreements
made
and to be fully performed therein.


Jonathan Friedman                                                         
VP of Legal Affairs
Date: 12/16/2005

I have carefully read the terms and conditions of the above and acknowledge and
accept
the terms and conditions of this letter agreement.

Signature:      /s/ Stuart Diamond        

Print Name:   Stuart Diamond

Date:                12/16/05












